Franklin App. No. 98AP-353. Upon consideration of the jurisdictional memoranda filed in this case, the court hereby allows the appeal.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Franklin County.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case Nos. 99-342 and 99-618, Holcomb et al. v. State Farm Ins. Cos.
IT IS FURTHER ORDERED that the parties shall combine the briefing of case Nos. 99-342, 99-348, and 99-618,and follow the provisions of S.Ct.Prac.R. VI(4). Martin Holcomb et al., appellants in case No. 99-342, shall proceed as appellants/cross-appellees and State Farm Insurance Companies, appellant in case No. 99-348, shall proceed as appellee/cross-appellant. The parties shall file one brief for each brief permitted under S.Ct.Prac.R. VI(4); the parties shall file an original of the brief in each case and eighteen copies of the brief; and the parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.